         Case 1:21-mj-00046-RMM Document 1-1 Filed 01/13/21 Page 1 of 6




                                   STATEMENT OF FACTS

        Your affiant, Katherine Pattillo is a Special Agent with the Federal Bureau of Investigation
and is presently tasked with investigating criminal activity in and around the Capitol grounds. As
a Special Agent, I am authorized by law or by a Government agency to engage in or supervise the
prevention, detention, investigation, or prosecution of a violation of Federal criminal laws. The
U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol
include permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only
authorized people with appropriate identification are allowed access inside the U.S. Capitol. On
January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.
        Case 1:21-mj-00046-RMM Document 1-1 Filed 01/13/21 Page 2 of 6




       According to video footage from the U.S. Capitol, the defendants, Kevin Seefried and
Hunter Seefried entered the Senate Building through a broken window at approximately 2:13 p.m.
on January 6, 2021. Shortly thereafter, Defendant Kevin Seefried was photographed holding a
Confederate Battle flag inside the Capitol Building (Exhibit A).

        While in the building, both defendants were part of a larger group of individuals who
verbally confronted several U.S. Capitol police officers for approximately 15 minutes. During this
time, video footage from the U.S. Capitol Police shows Hunter Seefried using a phone to take a
selfie photograph or video at approximately 2:29 p.m. The Defendants appear to depart the Capitol
at approximately 2:36 p.m. from the Senate Carriage Door. At no time were they authorized to be
inside the U.S. Capitol complex.

         Defendants Kevin Seefried and Hunter Seefried were identified after the FBI received a
report from a coworker of Hunter Seefried relaying that Hunter Seefried had bragged about being
in the Capitol with his father on January 6, 2021. The reporting individual confirmed that Hunter
Seefried was visible in a Metropolitan Police Department flier depicting individuals who breached
the Capitol Building’s security; he has a moustache and is wearing a black hat and black jacket.
(Exhibit B). The FBI reviewed Kevin Seefried’s driver’s license photo and it matched the image
of the individual holding the Confederate Battle Flag. The FBI was also able to confirm that Kevin
Seefried is Hunter Seefried’s father.

        On January 12, 2021, both Kevin Seefried and Hunter Seefried participated in voluntary
and separate interviews with the FBI. Both defendants confirmed their participation in the events
at the Capitol as discussed herein. Kevin Seefried also explained that he brought the Confederate
Battle flag seen in Exhibit A to the District of Columbia from his home in Delaware where it is
usually displayed outside. Defendant Kevin Seefried told law enforcement that he had traveled
with his family from Delaware to the District of Columbia to hear President Trump speak and that
he and Hunter Seefried participated in a march from the White House to the Capitol led by an
individual with a bull horn.

        Finally, I have reviewed video footage posted to Twitter which shows Hunter Seefried
punching out glass in a window in the Capitol complex after people adjacent to him in the crowd
broke it with a wooden 2 x 4. Kevin Seefried confirmed to law enforcement agents that Hunter
Seefried was asked by an individual unknown to the Seefrieds to assist with clearing the window
because Hunter Seefried was wearing gloves. After Hunter Seefried complied, people from the
crowd outside, to include the Seefrieds, were able to access the interior of the Capitol Building.
Screenshots from the video footage is attached (Exhibit C).

        Based on the foregoing, your affiant submits that there is probable cause to believe that
Kevin Seefried and Hunter Seefried violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a
crime to (1) knowingly enter or remain in any restricted building or grounds without lawful
authority to do so; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of
Government business or official functions, engage in disorderly or disruptive conduct in, or within
such proximity to, any restricted building or grounds when, or so that, such conduct, in fact,
impedes or disrupts the orderly conduct of Government business or official functions.
         Case 1:21-mj-00046-RMM Document 1-1 Filed 01/13/21 Page 3 of 6




        Your affiant submits that there is also probable cause to believe that Kevin Seefried and
Hunter Seefried violated 40 U.S.C. § 5104(e)(2)(D) which makes it a crime to utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress.

        Based on the foregoing, your affiant submits that there is probable cause to believe that
Hunter Seefreid violated 18 U.S.C. § 1752(a)(4), which makes it a crime to knowingly engages in
any act of physical violence against any person or property in any restricted building or grounds;
or attempt or conspire to do so. For purposes of Section 1752 of Title 18, a “restricted building”
includes a posted, cordoned off, or otherwise restricted area of a building or grounds where the
President or other person protected by the Secret Service, including the Vice President, is or will
be temporarily visiting; or any building or grounds so restricted in conjunction with an event
designated as a special event of national significance.

       Your affiant submits there is also probable cause to believe that Hunter Seefried violated
40 U.S.C. § 5104(e)(2)(F) which makes it a crime to engage in an act of physical violence, which
included any damage to, or destruction of, real or personal property, in Grounds or any of the
Capitol Buildings.

        Your affiant submits that there is also probable cause to believe that Hunter Seefried
violated 18 U.S.C. § 1361 which makes it a crime to willfully injure or commit any depredation
against any property of the United States, or of any department or agency thereof, or any property
which has been or is being manufactured or constructed for the United States, or any department
or agency thereof, or attempts to commit any of the foregoing offenses.

       Your affiant submits there is also probable cause to believe that Kevin Seefried violated 40
U.S.C. § 5104(e)(2)(G) which makes it a crime to willfully and knowingly parade, demonstrate,
or picket in any of the Capitol Buildings.



                                                      _________________________________
                                                      Katherine Pattillo
                                                      Special Agent
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 13th day of January 2021.
                                                                            Robin M. Meriweather
                                                                            2021.01.13 13:50:43 -05'00'
                                                      ___________________________________
                                                      U.S. MAGISTRATE JUDGE
Case 1:21-mj-00046-RMM Document 1-1 Filed 01/13/21 Page 4 of 6




                           Exhibit A




                           Exhibit B




                           Exhibit C
Case 1:21-mj-00046-RMM Document 1-1 Filed 01/13/21 Page 5 of 6
Case 1:21-mj-00046-RMM Document 1-1 Filed 01/13/21 Page 6 of 6
